PER CURIAM.
Petitioners seek a writ of prohibition arguing that the Judge of Compensation Claims lacks jurisdiction to resolve a billing dispute between the employer/carrier and a treating physician. The facts and, indeed, one of the parties are identical to Atlantic Foundation v. Gurlacz, 582 So.2d 10 (Fla. 1st DCA 1991). Accordingly, the petition for writ of prohibition is granted with directions to the Judge of Compensations Claims to dismiss the claim of the treating physician for lack of jurisdiction.
PETITION GRANTED.
SHIVERS, C.J., and NIMMONS and MINER, JJ., concur.